So Oo ND UH fF WY NY —

oN KN AN fk BO Ne SF Oo Oo OWN KR HW SF YW NY - O&O

 

Case 3:18-cv-00086-MMD-CBC Document 26 Filed 06/18/19 Page 1 of 4

AARON D. FORD
Attorney General

GERRI LYNN HARDCASTLE, Bar No. 13142
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1134

E-mail: ghardcastle@ag.nv.gov

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DAVID BURNS,
Case No. 3:18-cv-00086-MMD-CBC

Plaintiff,

vs. DEFENDANTS’ MOTION FOR
ENLARGEMENT OF TIME TO SUBMIT
TASHEENA SANDOVAL, et al., CONFIDENTIAL EARLY MEDIATION
CONFERENCE STATEMENT
Defendants. (First Request)

 

 

 

 

Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and
Gerri Lynn Hardcastle, Deputy Attomey General, hereby move this Court to enlarge the time for them to
submit their Confidential Early Mediation Conference Statement

MEMORANDUM OF POINTS AND AUTHORITIES

I. RELEVANT PROCEDURAL HISTORY

This is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 19 at 1. Plaintiff, David
Burns, is an inmate in the lawful custody of the Nevada Department of Corrections (NDOC). Jd. This
Honorable Court screened Plaintiff's amended complaint and permitted certain claims to proceed. ECF
No. 18. The Court also stayed this case for ninety (90) days for settlement negotiations, referred the matter
to the Inmate Early Mediation Program, and ordered the Office of the Attorney General (OAG) to file a
report at the end of the stay. /d. at 12:26-13:8. According to the calculations of Defendants’ counsel, the
stay is scheduled to end and the report must be filed today.

/}1

 
Co fo ND HO ee WD NY —

ww NO NO NY N KN NO NY YN | F| Ff FF FF FTF FSF Shc hE
oN AO AN Fk WH NHN |= OO ORD DH KH FF WY Nn =—- O&O

 

 

Case 3:18-cv-00086-MMD-CBC Document 26 Filed 06/18/19 Page 2 of 4

In addition to the instant case, Plaintiff has filed two (2) other cases against NDOC employees:
case number 3:18-cv-0231-MMD-WGC and 2:19-cv-0218-RFB-PAL. To date, these cases have not been
screened. In an effort to resolve all three (3) of Plaintiff's cases as expeditiously as possible, this Court
scheduled Plaintiff's cases for an early mediation conference (EMC) on Tuesday, June 25, 2019. ECF No.
23 at 1:26-28. Defendants’ confidential early mediation conference statement is therefore due today. Jd. at
4:26-6:8.

Unfortunately, the Litigation Division of the Office of the Attorney General is currently severely
short-staffed. This has placed an insurmountable burden on the attorneys remaining in the division,
including Defendants’ counsel. Defendants and their counsel therefore respectfully request that this
Honorable Court allow them up to and including 2:00 p.m. on Friday, June 21, 2019, to submit their
statement.

II. LEGAL STANDARD

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.

Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or not.ce if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup Court explained that “the practicalities of life” (such

+ “

as an attomey’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The good cause standard considers a party’s

diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, Inc.,

975 F.2d 604, 609 (9th Cir. 1992).

 
oOo Oo ND OHO FF Ww NY —

mw NYO NO NY NY NY N NN YN | FF Ff FP F FTF Fe ZF - =
oOo NDT TK AN Bk BW Ne S$ OO ON DH KH F&F Ww NH =| O&O

 

 

Case 3:18-cv-00086-MMD-CBC Document 26 Filed 06/18/19 Page 3 of 4

Ill. DISCUSSION

Here, Defendants’ confidential early mediation conference statement is due today, but counsel is
unable to complete the statement due to the recent, dramatic increase in her workload. Her current
workload constitutes good cause for the requested enlargement, and counsel does not anticipate that
submitting the statement on Friday afternoon will compromise the conference in any fashion.
IV. CONCLUSION

Accordingly, Defendants respectfully request this Honorable Court grant their motion and enlarge
the time for counsel to submit Defendants’ Confidential Early Mediation Conference Statement to Friday,
June 21, 2019, at 2:00 p.m.

DATED this 18th day of June, 2019.

AARON D. FORD

Attorney General Ze

GERRI L ARDCASTLE, Bar No. 13142
Deputy Attornéy General

Attorneys for Defendants

IS SO ORDERED

 
 

 
o Oo NN DK AW Se WY NY =

wb NO NY NY NY NY N NY NO | [|- F- FPF Fe FS Ee hc hE
co oN RK AN Bk WHO NO |] Oo Oo mH ND HK FF WD NY — &

 

 

Case 3:18-cv-00086-MMD-CBC Document 26 Filed 06/18/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 18th day of June, 2019, I deposited for mailing a true and correct copy of the foregoing,
DEFENDANTS MOTION FOR ENLARGEMENT TIME TO SUBMIT CONFIDENTIAL
EARLY MEDIATION CONFERENCE STATEMENT, to the following:

DAVID BURNS #1139521

HIGH DESERT STATE PRISON
P.O. BOX 650

INDIAN SPRINGS, NV 89070

Ron Kock. 4 A

An employee of the
Office of the Attorney General

 
